


110 HR 6117 IH: Small Business Regulatory Equity Act

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6117
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To require the Comptroller General of the United States
		  to analyze the impacts of Federal regulations on small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Regulatory Equity Act
			 of 2008.
		2.Analysis of
			 impacts of Federal regulations on small businesses
			(a)In
			 generalNot later than
			 September 30, 2009, and every two years thereafter, the Comptroller General of
			 the United States shall submit to Congress a report containing the Comptroller
			 General’s analysis of the impacts of Federal regulations on businesses
			 described in subsection (c). The report shall detail—
				(1)the cost and impacts of federally mandated
			 regulations that are administered by State agencies;
				(2)the amount of time
			 such businesses must spend working with agencies attempting to obtain written
			 responses to their written questions;
				(3)the period of time
			 that passes between submitting such questions to agencies and receiving such
			 responses;
				(4)how long projects are delayed due to
			 Federal regulations; and
				(5)how long it takes
			 small business (on average) to obtain permits from Federal agencies.
				(b)Impacts
			 coveredThe report shall cover, and treat separately, direct
			 impacts (such as wages, time, and fees spent on compliance) and indirect
			 impacts (such as the impact on cash flow, sales, and competitiveness).
			(c)Businesses
			 coveredThe report shall
			 cover, and treat separately, impacts on—
				(1)businesses with 15
			 or fewer employees;
				(2)businesses with 16
			 to 35 employees; and
				(3)businesses with 36
			 to 50 employees.
				
